DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                         PETERSON METELLUS,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                                No. 4D16-1041

                             [October 25, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Marni    A.    Bryson,    Judge;   L.T.    Case    No.
502013CF03475AMB.

   Jerrard B. Cutrone, Miami, for appellant.

    Pamela Jo Bondi, Attorney General, Tallahassee, Mark J. Hamel and
Joseph D. Coronato, Jr., Assistant Attorneys General, West Palm Beach,
for appellee.

PER CURIAM.

     Affirmed. See Martin v. State, 797 So. 2d 6 (Fla. 4th DCA 2001) (Issues
I, II, IV); Jackson v. State, 698 So. 2d 1299 (Fla. 4th DCA 1997) (Issue III).

WARNER, LEVINE, JJ., and BUCHANAN, LAURIE E., Associate Judge, concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.